NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                          JUL 18 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL ANTHONY TURNER,                         No.    15-56844

                Plaintiff-Appellant,            D.C. No. 5:15-cv-00020-KES

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   Karen E. Scott, Magistrate Judge, Presiding

                             Submitted June 6, 2017**
                               Pasadena, California

Before: BEA and HURWITZ, Circuit Judges, and MOTZ,*** District Judge.

      Michael Turner appeals the district court’s order affirming the

Administrative Law Judge’s (ALJ) denial of social security disability benefits. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable J. Frederick Motz, United States District Judge for the
District of Maryland, sitting by designation.
      The ALJ’s decision not to include an attendance-based limitation in Turner’s

residual function capacity (RFC) assessment was supported by substantial evidence

in the record. The ALJ is responsible for resolving ambiguities in the medical

evidence and for translating and incorporating medical opinions into a succinct

RFC assessment. Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008);

Rounds v. Comm’r of Soc. Sec., 807 F.3d 996, 1006 (9th Cir. 2015). Dr. Abejuela

opined that Turner’s mental limitations “range from none to mild.” Drs. Barrons

and Phillips opined that Turner was “not significantly limited” in his ability to

“perform activities within a schedule, maintain regular attendance, and be punctual

within customary tolerances.” The ALJ gave “some weight to” the opinions of

Drs. Abejuela, Barrons, and Phillips as related to Turner’s mental health

limitations. The opinions of these physicians did not contradict that of Dr. Kikani

because Dr. Kikani did not specify that Turner’s difficulties with attendance would

lead him to miss a certain number of days of work each month or would otherwise

undermine his ability to work. Moreover, Drs. Phillips and Barrons expressly

relied on Dr. Kikani’s opinion in reaching their own conclusions.1


1
  Other record evidence also supports the ALJ’s conclusion as Turner admitted to
conducting a wide range of activities, such as child care, personal care, household
chores, and regularly attending church. He also attended two ALJ hearings and
“came on time for his appointment” with Dr. Abejuela. These activities suggest
that Turner is capable of regularly attending to necessary matters, such that any
impairment he has with respect to attendance would not limit his ability to work
and, therefore, need not be included in the RFC assessment.

                                          2
      None of the legal authorities presented by Turner compels a different

conclusion. Although 20 C.F.R. § 404.1520a discusses a rating scale to be used by

the Social Security Administration (SSA) in evaluating mental work limitations,

this regulation does not provide definitions to be used by an ALJ in interpreting the

language of a medical opinion presented as part of a disability claim. See 20

C.F.R. §§ 404.1520a(c), (d). Similarly, the Social Security Program Operations

Manual System (POMS) sections that Turner cites merely discuss the term

“moderately limited” in the context of a standardized check-box form (SSA-4734-

F4-SUP) for evaluating physicians. See POMS DI 24510.060(B)(2)(c) (listing, but

not defining, the term “moderately limited”); POMS DI 24510.063(B)(2) (defining

the term “moderately limited” as an impaired “capacity to perform the activity”).

Dr. Kikani did not fill out form SSA-4734-F4-SUP, but rather wrote out her

opinion on her office letterhead. There is no indication that Dr. Kikani relied on

form SSA-4734-F4-SUP in conducting her evaluation. Even if Dr. Kikani had

relied on this form, that Turner had an impaired “capacity to perform the activity”

(of attendance) does not answer the ultimate question of whether this impairment

undermined his ability to work for purposes of a RFC assessment.

      AFFIRMED.




                                         3